Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claim 30 is not being rejected under 35 USC 101 because one of ordinary skill in the art would consider a memory device to be a structural element of the computer system and therefore would not include non-transitory embodiments. This interpretation is supported by the specification pars [0077]-[0080]).

Reasons for Allowance
Claims 1-31 are allowed. 
Xie et al. (US 2010/0295948, hereinafter Xie) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Xie fails to teach or suggest “ using the vanishing point, the horizon line, a height of the camera, and a presumed height of the person, a mapping that maps foot vertices of the projection to head vertices of the projection; and using at least one of the foot vertices and the mapping, at least one 15estimate of the head vertices and at least one distance between at least one of the head vertices and the at least one estimate; and calibrating the camera by iteratively updating, using an objective function and the at least one of the distances for each of the one or more bounding boxes, at least one of the tilt, roll, focal length, and height of the camera2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Independent claims 29-31 recite similarly allowed limitations.
Dependent claims 2-28 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xie is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Xie discloses, perspective parallel lines based on the object features are constructed and vanishing points from the converged perspective parallel lines are determined. A vanishing line is defined according to the vanishing points. The intrinsic parameters, such as focal length, and the extrinsic parameters, such as tilting and pan angles, of a camera are calibrated according to the vanishing points, the vanishing line and a reference object with known dimensions, or known camera angles, The calibrated camera parameters are used for accurate photogrammetric measurements and computer vision applications (Abstract).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696